 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVOOD KHADEMI,                                   No. 2:18-cv-2613 MCE KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    NIELSEN, et al.,
15                       Defendants.
16

17          Plaintiff is a county jail inmate, proceeding without counsel. Plaintiff seeks relief

18   pursuant to 42 U.S.C. § 1983, and is proceeding in forma pauperis. This action proceeds on

19   plaintiff’s third amended complaint in which he alleges that on July 25, 2017, while housed in the

20   Placer County Main Jail, defendants Sgt. Nielsen, Sgt. Jones, and Correctional Officers J. Langes,

21   and Michoul violated plaintiff’s Eighth Amendment rights by failing to protect plaintiff from an

22   inmate attack and failing to provide medical care thereafter. No defendant has been served with

23   process or appeared in this action. On March 11, 2019, plaintiff filed a motion styled “Generic

24   Motion,” in which he claims to seek injunctive relief. (ECF No. 38.) For the reasons set forth

25   below, the undersigned finds that plaintiff’s motion is too vague and incomplete to support a

26   claim for injunctive relief, and therefore dismisses the motion without prejudice to renewal upon

27   a proper showing.

28   ////
                                                       1
 1   Legal Standards

 2             The party requesting preliminary injunctive relief must show that “he is likely to succeed

 3   on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that

 4   the balance of equities tips in his favor, and that an injunction is in the public interest.” Winter v.

 5   Natural Resources Defense Council, 555 U.S. 7, 20 (2008); Stormans, Inc. v. Selecky, 586 F.3d

 6   1109, 1127 (9th Cir. 2009) (quoting Winter). The Ninth Circuit has held that, even if the moving

 7   party cannot show a likelihood of success on the merits, injunctive relief may issue if “serious

 8   questions going to the merits and a balance of hardships that tips sharply towards the plaintiff can

 9   support issuance of a preliminary injunction, so long as the plaintiff also shows that there is a

10   likelihood of irreparable injury and that the injunction is in the public interest.” Alliance for the

11   Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011) (internal quotation omitted).

12   Under either formulation of the principles, preliminary injunctive relief should be denied if the

13   probability of success on the merits is low. See Johnson v. California State Bd. of Accountancy,

14   72 F.3d 1427, 1430 (9th Cir. 1995) (“‘[E]ven if the balance of hardships tips decidedly in favor of

15   the moving party, it must be shown as an irreducible minimum that there is a fair chance of

16   success on the merits.’” (quoting Martin v. Int’l Olympic Comm., 740 F.2d 670, 675 (9th Cir.

17   1984)).

18             In addition, “a court has no power to adjudicate a personal claim or obligation undless it

19   has jurisdiction over the person of the defendant.” Zenith Radio Corp. v. Hazeltine Research,

20   Inc., 395 U.S. 100, 110 (1969); SEC v. Ross, 504 F.3d 1130, 1138–39 (9th Cir. 2007). Similarly,
21   the pendency of this action does not give the Court jurisdiction over prison officials in general or

22   over plaintiff’s litigation issues. Summers v. Earth Island Institute, 555 U.S. 488, 492-93 (2009);

23   Mayfield v. United States, 599 F.3d 964, 969 (9th Cir. 2010). This Court’s jurisdiction is limited

24   to the parties in this action and to the cognizable legal claims upon which this action is

25   proceeding. Summers, 555 U.S. at 492-93; Mayfield, 599 F.3d at 969.

26   Plaintiff’s Motion
27             Plaintiff remains housed at the Placer County Main Jail. In the instant motion, plaintiff

28   states that, upon his complaint, the supporting affidavits of plaintiff, and the memorandum of law
                                                        2
 1   submitted herein, he seeks injunctive relief requiring defendants Nielsen, Langes, Jones, and

 2   Michoul, and their agents, to show cause why they should not be “restrained from violating

 3   plaintiff’s right of the due process of law.” (ECF No. 38 at 1.) No other factual allegations are

 4   provided. Plaintiff appends copies of inmate grievance forms pertaining to issues with food

 5   delivery to his cell in February of 2019.

 6   Discussion

 7          In the instant motion, plaintiff has utterly failed to address the elements required under

 8   Winter. Plaintiff’s third amended complaint provides no support for injunctive relief because his

 9   allegations are based on Eighth Amendment violations that took place in July of 2017. Plaintiff

10   filed no supporting affidavit or memorandum of law. Moreover, plaintiff failed to identify the

11   basis for his request, other than his generic reference to due process, and included no specific

12   factual allegations as to each named defendant. Plaintiff must set forth specific facts

13   demonstrating why injunctive relief is needed, and must identify the relief sought. He may not

14   simply rely on exhibits appended to his motion.

15          Finally, to the extent plaintiff is attempting to raise injunctive relief claims concerning the

16   food delivery issues set forth in the appended grievances, such claims are not related to the Eighth

17   Amendment claims pending in this action.1 Thus, any claims concerning food delivery will not

18   be heard on the merits in this action, and plaintiff cannot demonstrate a likely success on the

19   merits of any food delivery claim because such claims are wholly unrelated to what took place at

20   the Placer County Jail on July 25, 2017.
21   ////

22   1
       A plaintiff may properly assert multiple claims against a single defendant. Fed. Rule Civ. P. 18.
23   In addition, a plaintiff may join multiple defendants in one action where “any right to relief is
     asserted against them jointly, severally, or in the alternative with respect to or arising out of the
24   same transaction, occurrence, or series of transactions and occurrences” and “any question of law
     or fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). Unrelated
25   claims against different defendants must be pursued in separate lawsuits. See George v. Smith,
26   507 F.3d 605, 607 (7th Cir. 2007). This rule is intended “not only to prevent the sort of morass [a
     multiple claim, multiple defendant] suit produce[s], but also to ensure that prisoners pay the
27   required filing fees -- for the Prison Litigation Reform Act limits to 3 the number of frivolous
     suits or appeals that any prisoner may file without prepayment of the required fees. 28 U.S.C.
28   § 1915(g).” George, 507 F.3d at 607.                3
 1             For all of these reasons, plaintiff’s “generic motion” is denied without prejudice to

 2   renewal by filing a proper motion addressing the standards set forth above.2

 3   Conclusion

 4             Accordingly, IT IS HEREBY ORDERED that plaintiff’s “Generic Motion” (ECF No. 38)

 5   is denied without prejudice.

 6   Dated: March 13, 2019

 7

 8

 9
     /khad2613.pi
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25   2
       If plaintiff wishes to seek relief on claims concerning food delivery in February of 2019, he
26   must first exhaust his administrative remedies, and then may file a civil rights complaint in
     federal court. See Farmer v. Brennan, 511 U.S. 825, 847 (1994) (“When a prison inmate seeks
27   injunctive relief, a court need not ignore the inmate’s failure to take advantage of adequate prison
     procedures, and an inmate who needlessly bypasses such procedures may properly be compelled
28   to pursue them.”).                                 4
